Exhibit 99.1 Contacts:Pat Sheaffer, Ron Wysaske or Kevin Lycklama, Riverview Bancorp, Inc. 360-693-6650 Riverview Bancorp Third Fiscal Quarter Earnings of $1.1 Million; Credit Quality Continues to Improve Vancouver, WA – January 29, 2015 - Riverview Bancorp, Inc. (Nasdaq GSM: RVSB) (“Riverview” or the “Company”) today reported that it earned $1.1 million, or $0.05 per diluted share, in the third fiscal quarter ended December 31, 2014, compared to $1.1 million, or $0.05 per diluted share, in the preceding quarter and $801,000, or $0.04 per diluted share, in its third fiscal quarter a year ago. “Riverview is a dynamic and sustainable franchise, which is capitalizing on the expanding opportunities in the greater Vancouver and Portland market,” stated Pat Sheaffer, chairman and chief executive officer. “We have experienced significant forward momentum in our continued profitability as a result of the growth in our loan and deposit portfolios, the improvement in asset quality and enhanced operating efficiencies.” Third Quarter Highlights (at or for the period ended December 31, 2014) · Third quarter net income was $1.1 million, or $0.05 per diluted share. · Net loans increased to $567.4 million compared to $505.6 million a year ago (12.2% increase). · Classified assets decreased $2.3 million during the quarter to $22.9 million (9.3% decline). · Nonperforming assets decreased $6.1 million during the quarter to $9.3 million (39.6% decline). · Real estate owned balances decreased to $1.6 million. · Riverview Asset Management Corporation’s assets under management increased $12.9 million during the quarter to $376.7 million. · Total risk-based capital ratio was 15.59% and Tier 1 leverage ratio was 10.72%. Balance Sheet Review Net loans increased $26.6 million during the quarter to $567.4 million at December 31, 2014, compared to $540.8 million the previous quarter and $505.6 million a year ago. This represented the fourth consecutive quarter of net loan growth and the largest quarterly growth during the last several years. “Strong, smart growth in our loan portfolio is a key driver to our profitability,” said Ron Wysaske, president and chief operating officer. “Our market contains one of the fastest recovering economies in the country and our lending teams are taking advantage of those opportunities. As a result we saw growth in nearly every loan category while strengthening our overall asset quality.” Loan originations totaled $36.3 million during the quarter and there was $51.8 million in the loan pipeline at December 31, 2014. At quarter end, there were $17.0 million in undisbursed construction loans and we anticipate the bulk will fund over the next several quarters. Riverview’s total deposits were $689.3 million at December 31, 2014, compared to $702.6 million at September 30, 2014 and $689.3 million a year ago. The decrease in deposit totals is due to a combination of seasonal factors as well as a decline in certificate of deposit balances. Average deposit balances were $693.7 million for the quarter-ended December 31, 2014 which was comparable to the prior quarter and a $13.5 million increase compared to a year ago. The Company continues to focus on attracting core deposits and building long-term customer relationships. Checking accounts represented 36.5% of total deposits (interest checking accounts represent 15.6% and non-interest checking accounts represent 20.9%) at December 31, 2014. RVSB Reports Third Quarter Fiscal 2015 Profits January 29, 2015 Page 2 Shareholders’ equity improved to $101.9 million at December 31, 2014 compared to $100.3 million three months earlier and $81.3 million a year earlier. Tangible book value per share improved to $3.38 per share at December 31, 2014, compared to $3.31 per share at September 30, 2014 and $2.46 per share a year ago. Credit Quality Classified assets were reduced by $2.3 million during the quarter to $22.9 million at December 31, 2014, compared to $25.2 million at September 30, 2014. The classified asset ratio decreased to 23.8% at December 31, 2014, compared to 25.2% three months earlier. During the past twelve months, Riverview has reduced its classified assets by $31.8 million. “The continuing improvement in credit quality is a result of the hard work of our loan officers and credit department along with the overall strengthening in our local economy,” said Dan Cox, executive vice president and chief credit officer. “In addition, the improvement in asset quality has helped to increase the Company’s overall profitability as nonperforming assets are returned to earning status. With no new additions to the real estate owned (“REO”) portfolio during the December quarter, REO balances totaled $1.6 million which was the lowest level in over six years. Sales of REO properties remained strong with total sales of $2.0 million during the quarter and write-down totaling $75,000. Riverview recorded a $400,000 recapture of loan losses during the third quarter of fiscal 2015 compared to a $350,000 recapture of loan losses during the preceding quarter. The recapture of loan loss provision reflects the continued improvement in credit quality as well as the positive impact from continued loan recoveries. Net loan recoveries totaled $100,000 during the quarter compared to net loan recoveries of $70,000 in the preceding quarter. The allowance for loan losses at December 31, 2014 totaled $11.7 million, representing 2.02% of total loans and 151.39% of nonperforming loans. Income Statement Riverview’s fiscal third quarter net interest income was $6.7 million, which was an increase compared to $6.0 million in the fiscal third quarter a year ago and was unchanged compared to the preceding quarter. In the first nine months of the fiscal year, net interest income increased to $19.8 million compared to $18.3 million in the same period a year ago. The increase in net interest income was driven primarily by higher average balances in both our loan and investment portfolios. “Our net interest margin contracted three basis points during the quarter primarily due to the collection of $121,000 of interest on a prior nonaccrual loan during the preceding quarter, which contributed approximately six basis points to our second quarter margin,” said Kevin Lycklama, executive vice president and chief financial officer. “Compared to a year ago, the quarterly net interest margin has improved 29 basis points as a result of the growth in the loan portfolio as well as actions taken by management to allocate the Company’s cash balances into higher yielding loan and investment products.” Net interest margin was 3.58% in the fiscal third quarter compared to 3.61% for the preceding quarter and 3.29% in the fiscal third quarter a year ago. In the first nine months of the fiscal year, Riverview’s net interest margin improved 16 basis points to 3.55% compared to 3.39% in the first nine months of fiscal 2014. Non-interest income was $2.3 million in the third quarter compared to $2.2 million in the preceding quarter and $2.4 million in the third quarter a year ago. Riverview Asset Management Corporation’s (“RAMCO”) asset management fees were $718,000 during the quarter compared to $710,000 in the preceding quarter and $605,000 in the third quarter a year ago. RAMCO’s assets under management totaled $376.7 million at December 31, 2014. The Company also recognized a $158,000 gain on the sale of investment securities during the quarter. Riverview’s non-interest expense was $7.6 million in the third quarter, which was unchanged compared to the third quarter a year ago and a modest decrease compared to $7.7 million in the preceding quarter. The decrease was partially driven by a reduction in REO expenses, which decreased $87,000 compared to the preceding quarter and $199,000 compared to a year ago. Fewer REO write-downs and a reduction in the overall number of REO properties contributed to the decline in REO expenses. RVSB Reports Third Quarter Fiscal 2015 Profits January 29, 2015 Page 3 Capital Riverview continues to maintain capital levels in excess of the regulatory requirements to be categorized as “well capitalized” with a total risk-based capital ratio of 15.59%, Tier 1 leverage ratio of 10.72% and tangible common equity to tangible assets of 9.46% at December 31, 2014. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles (GAAP), this press release contains certain non-GAAP financial measures. Riverview believes that certain non-GAAP financial measures provide investors with information useful in understanding the company’s financial performance; however, readers of this report are urged to review these non-GAAP financial measures in conjunction with GAAP results as reported. Financial measures that exclude intangible assets are non-GAAP measures. To provide investors with a broader understanding of capital adequacy, Riverview provides non-GAAP financial measures for tangible common equity, along with the GAAP measure. Tangible common equity is calculated as shareholders’ equity less goodwill and other intangible assets. In addition, tangible assets are total assets less goodwill and other intangible assets. The following table provides a reconciliation of ending shareholders’ equity (GAAP) to ending tangible shareholders’ equity (non-GAAP), and ending assets (GAAP) to ending tangible assets (non-GAAP). (Dollars in thousands) December 31, 2014 September 30, 2014 December 31, 2013 March 31, 2014 Shareholders' equity $ Goodwill Other intangible assets, net Tangible shareholders' equity $ Total assets $ Goodwill Other intangible assets, net Tangible assets $ About Riverview Riverview Bancorp, Inc. (www.riverviewbank.com) is headquartered in Vancouver, Washington – just north of Portland, Oregon on the I-5 corridor. With assets of $828 million, it is the parent company of the 91 year-old Riverview Community Bank, as well as Riverview Asset Management Corp. The Bank offers true community banking services, focusing on providing the highest quality service and financial products to commercial and retail customers. There are 17 branches, including twelve in the Portland-Vancouver area and three lending centers. “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This press release contains forward-looking statements that are subject to risks and uncertainties, including, but not limited to: the Company’s ability to raise common capital; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in the Company’s allowance for loan losses and provision for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; changes in general economic conditions, either nationally or in the Company’s market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, the Company’s net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in the Company’s market areas; secondary market conditions for loans and the Company’s ability to sell loans in the secondary market; results of examinations of us by the Office of Comptroller of the Currency or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase the Company’s reserve for loan losses, write-down assets, change Riverview Community Bank’s regulatory capital position or affect the Company’s ability to borrow funds or maintain or increase deposits, which could adversely affect its RVSB Reports Third Quarter Fiscal 2015 Profits January 29, 2015 Page 4 liquidity and earnings; legislative or regulatory changes that adversely affect the Company’s business including changes in regulatory policies and principles, or the interpretation of regulatory capital or other rules; the Company’s ability to attract and retain deposits; further increases in premiums for deposit insurance; the Company’s ability to control operating costs and expenses; the use of estimates in determining fair value of certain of the Company’s assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risks associated with the loans on the Company’s balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect the Company’s workforce and potential associated charges; computer systems on which the Company depends could fail or experience a security breach; the Company’s ability to retain key members of its senior management team; costs and effects of litigation, including settlements and judgments; the Company’s ability to successfully integrate any assets, liabilities, customers, systems, and management personnel it may in the future acquire into its operations and the Company’s ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; the Company’s ability to pay dividends on its common stock; and interest or principal payments on its junior subordinated debentures; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; other economic, competitive, governmental, regulatory, and technological factors affecting the Company’s operations, pricing, products and services and the other risks described from time to time in our filings with the SEC. Such forward-looking statements may include projections. Any such projections were not prepared in accordance with published guidelines of the American Institute of Certified Public Accountants or the Securities Exchange Commission regarding projections and forecasts nor have such projections been audited, examined or otherwise reviewed by independent auditors of the Company. In addition, such projections are based upon many estimates and inherently subject to significant economic and competitive uncertainties and contingencies, many of which are beyond the control of management of the Company. Accordingly, actual results may be materially higher or lower than those projected. The inclusion of such projections herein should not be regarded as a representation by the Company that the projections will prove to be correct. The Company cautions readers not to place undue reliance on any forward-looking statements. Moreover, you should treat these statements as speaking only as of the date they are made and based only on information then actually known to the Company. The Company does not undertake and specifically disclaims any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2015 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us, and could negatively affect the Company’s operating and stock price performance. RVSB Reports Third Quarter Fiscal 2015 Profits January 29, 2015 Page 5 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Balance Sheets (In thousands, except share data)(Unaudited) December 31, 2014 September 30, 2014 December 31, 2013 March 31, 2014 ASSETS Cash (including interest-earning accounts of $5,872, $17,417, $110,104 $ and $51,715) Certificate of deposits Loans held for sale Investment securities available for sale, at fair value Mortgage-backed securities held to maturity, at amortized 88 90 Mortgage-backed securities available for sale, at fair value Loans receivable (net of allowance for loan losses of $11,701, $12,001 $14,048, and $12,551) Real estate and other pers. property owned Prepaid expenses and other assets Accrued interest receivable Federal Home Loan Bank stock, at cost Premises and equipment, net Deferred income taxes, net Mortgage servicing rights, net Goodwill Core deposit intangible, net 8 14 33 26 Bank owned life insurance TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES: Deposit accounts $ Accrued expenses and other liabilities Advance payments by borrowers for taxes and insurance Federal Home Loan Bank advances - - - Junior subordinated debentures Capital lease obligation Total liabilities EQUITY: Shareholders' equity Serial preferred stock, $.01 par value; 250,000 authorized, issued and outstanding, none - Common stock, $.01 par value; 50,000,000 authorized, December 31, 2014 - 22,471,890 issued and outstanding; September 30, 2014 - 22,471,890 issued and outstanding; December 31, 2013 - 22,471,890 issued and outstanding; March 31, 2014 – 22,471,890 issued and outstanding; Additional paid-in capital Retained earnings Unearned shares issued to employee stock ownership trust ) Accumulated other comprehensive loss ) ) ) Total shareholders’ equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ RVSB Reports Third Quarter Fiscal 2015 Profits January 29, 2015 Page 6 RIVERVIEW BANCORP, INC. AND SUBSIDIARY Consolidated Statements of Income Three Months Ended Nine Months Ended (In thousands, except share data)(Unaudited) Dec. 31, 2014 Sept. 30, 2014 Dec. 31, 2013 Dec. 31, 2014 Dec. 31, 2013 INTEREST INCOME: Interest and fees on loans receivable $ Interest on investment securities-taxable 75 98 75 Interest on mortgage-backed securities 88 Other interest and dividends Total interest income INTEREST EXPENSE: Interest on deposits Interest on borrowings Total interest expense Net interest income Recapture of loan losses ) ) - ) ) Net interest income after recapture of loan losses NON-INTEREST INCOME: Fees and service charges Asset management fees Gain on sale of loans held for sale Bank owned life insurance income Other 6 Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Occupancy and depreciation Data processing Amortization of core deposit intangible 6 6 7 18 33 Advertising and marketing expense FDIC insurance premium State and local taxes Telecommunications 73 74 78 Professional fees Real estate owned expenses 99 Other Total non-interest expense INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES - 16 NET INCOME $ Earnings per common share: Basic $ Diluted $ Weighted average number of shares outstanding: Basic Diluted RVSB Reports Third Quarter Fiscal 2015 Profits January 29, 2015 Page 7 (Dollars in thousands) At or for the three months ended At or for the nine months ended Dec. 31, 2014 Sept. 30, 2014 Dec. 31, 2013 Dec. 31, 2014 Dec. 31, 2013 AVERAGE BALANCES Average interest–earning assets $ Average interest-bearing liabilities Net average earning assets Average loans Average deposits Average equity Average tangible equity ASSET QUALITY Dec. 31, 2014 Sept. 30, 2014 Dec. 31, 2013 Non-performing loans Non-performing loans to total loans 1.33% 2.12% 2.57% Real estate/repossessed assets owned Non-performing assets Non-performing assets to total assets 1.13% 1.84% 3.15% Net loan charge-offs (recoveries) in the quarter Net charge-offs (recoveries) in the quarter/average net loans (0.07)% (0.05)% (0.27)% Allowance for loan losses Average interest-earning assets to average interest-bearing liabilities 129.81% 127.72% 125.22% Allowance for loan losses to non-performing loans 151.39% 102.21% 105.02% Allowance for loan losses to total loans 2.02% 2.17% 2.70% Shareholders’ equity to assets 12.30% 11.92% 10.10% CAPITAL RATIOS Total capital (to risk weighted assets) 15.59% 16.78% 16.76% Tier 1 capital (to risk weighted assets) 14.33% 15.52% 15.49% Tier 1 capital (to leverage assets) 10.72% 10.97% 10.42% Tangible common equity (to tangible assets) 9.46% 9.11% 7.10% DEPOSIT MIX Dec. 31, 2014 Sept. 30, 2014 Dec. 31, 2013 March 31, 2014 Interest checking $ Regular savings Money market deposit accounts Non-interest checking Certificates of deposit Total deposits $ RVSB Reports Third Quarter Fiscal 2015 Profits January 29, 2015 Page 8 COMPOSITION OF COMMERCIAL AND CONSTRUCTIONLOANS Commercial Commercial Real Estate Real Estate & Construction Commercial Mortgage Construction Total December 31, 2014 (Dollars in thousands) Commercial $ $
